Case: 18-50977     Document: 00515566402         Page: 1    Date Filed: 09/16/2020




           United States Court of Appeals
                for the Fifth Circuit                               United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                   September 16, 2020
                                  No. 18-50977                        Lyle W. Cayce
                                                                           Clerk

   Gerardo Serrano,

                                                           Plaintiff—Appellant,

                                      versus

   Customs and Border Patrol, U.S. Customs and Border
   Protection; United States of America; John Doe 1-X;
   Juan Espinoza; Kevin McAleenan,

                                                        Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                             USDC No. 2:17-CV-48


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:
         Gerardo Serrano filed suit against the United States Customs and
   Border Protection (CBP) and related parties, alleging constitutional
   violations after his truck and its contents were seized at the United States-
   Mexico border. Serrano sought the return of his property pursuant to Federal
   Rule of Criminal Procedure 41(g), as well as damages under Bivens v. Six
   Unknown Named Agents, 403 U.S. 388 (1971), alleging violations of his Fourth
   and Fifth Amendment rights. Additionally, Serrano asserted a purported
Case: 18-50977         Document: 00515566402              Page: 2       Date Filed: 09/16/2020

                                          No. 18-50977


   class-wide due process claim against the United States, CBP, and the CBP
   Commissioner, seeking declaratory and injunctive relief, directing CBP to
   provide prompt post-seizure hearings when seizing vehicles for civil
   forfeiture. The district court granted defendants’ motions to dismiss and
   denied as moot Serrano’s motion to certify the class.
           On appeal, Serrano contends that the district court erred in dismissing
   his complaint and should be reversed for three reasons: Serrano argues (1) he
   properly stated a class claim that defendants must provide prompt, post-
   seizure hearings when they take property for civil forfeiture based on Mathews
   v. Eldridge, 424 U.S. 319 (1976); (2) he properly stated a class claim that it is
   unconstitutional to condition a forfeiture hearing on the property owner
   posting a bond; and (3) he claims he has a cause of action for damages under
   Bivens because his claims do not arise in a new context, nor are there factors
   counselling against allowing his damages claims to proceed. For the reasons
   stated herein, we AFFIRM the judgment of the district court. 1
                                                I.
           On September 21, 2015, Gerardo Serrano, a U.S. citizen and resident
   of Tyner, Kentucky, was driving his 2014 Ford F-250 pickup truck to Mexico
   to meet with his cousin when he was stopped at the Eagle Pass, Texas, Port




           1
             Appellees assert that Serrano’s class claims were mooted by the return of his
   property. We disagree. In Zeidman v. J. Ray McDermott & Co., this court extended the
   concept of relation back in holding that “a suit brought as a class action should not be
   dismissed for mootness upon tender to the named plaintiffs of their personal claims, at least
   when . . . there is pending before the district court a timely filed and diligently pursued
   motion for class certification.” 651 F.2d 1030, 1051 (5th Cir. 1981); see also Fontenot v.
   McCraw, 777 F.3d 741, 750 (5th Cir. 2015) (stating that Genesis Healthcare Corp. v. Symcyzk,
   569 U.S. 66 (2013), “does not foreclose the broader Zeidman approach to the relation back
   doctrine”).




                                                2
Case: 18-50977          Document: 00515566402              Page: 3      Date Filed: 09/16/2020

                                           No. 18-50977


   of Entry. 2 While still in the United States, Serrano began to take pictures of
   the border crossing with his cell phone.
           Two CBP agents objected to Serrano photographing the border
   facility and, after stopping his truck, physically removed him from it, took
   possession of his phone, and repeatedly demanded the password to unlock
   his phone. Invoking his constitutional rights, Serrano refused to provide the
   password to his phone. The agents searched his vehicle, finding a .380 caliber
   magazine and five .380 caliber bullets in the truck’s center console. 3
           The agents handcuffed Serrano and detained him for several hours,
   consistently attempting to obtain the password for his phone without success.
   Serrano explained that he was not aware that the bullets and magazine were
   in the truck. As he had not yet crossed into Mexico, Serrano offered to turn
   around and leave the border facility or leave the magazine and low-caliber
   bullets at the border facility. After being detained for about three hours,
   Serrano was released, but CBP agents seized his vehicle and its contents,
   including the magazine and the bullets. Serrano left the detention facility on
   foot.
           On October 1, 2015, CBP mailed Serrano a notice of seizure, informing
   him that the truck, magazine, and bullets were seized and subject to forfeiture
   because there was probable cause to believe that Serrano had attempted to
   export “munitions of war” from the United States. 4 The notice advised



           2
              Because Serrano’s claims were dismissed on the pleadings, the alleged underlying
   facts are taken as true.
           3
               Serrano has a valid concealed carry permit issued by his home state of Kentucky.
           4
             The notice stated that the “property was seized and is subject to forfeiture under
   the provisions of [19 U.S.C. § 1595a(d), 22 U.S.C. § 401, 22 U.S.C. § 2778, and 22 C.F.R.
   Part 127.1.]” According to 19 U.S.C. § 1595a(d), merchandise attempted to be exported
   from the United States contrary to law, and property used to facilitate the exporting, shall
   be seized and forfeited to the United States. The other provisions cited in the notice are as
   follows: 22 U.S.C. § 401 (providing for seizure and forfeiture of illegally exported war
   materials and vehicles used to attempt to export such articles); 22 U.S.C. § 2778 (control




                                                 3
Case: 18-50977         Document: 00515566402               Page: 4       Date Filed: 09/16/2020

                                           No. 18-50977


   Serrano of the options that were available to him concerning the seizure: (1)
   file a remission petition; (2) submit an “offer in compromise” and include a
   check of the proposed settlement amount along with the offer; (3) abandon
   any interest in the property; (4) request court action and have his case
   referred to the U.S. Attorney for institution of judicial forfeiture proceedings;
   (5) do nothing; or (6) offer to substitute release of the seized property on
   payment.
           If Serrano chose to have his case referred to the U.S. Attorney (option
   4), the notice stated that he must submit to CBP at the address provided a
   claim and “cost bond in the penal sum of $5,000 or 10 percent of the value
   of the claimed property, whichever is less, but in no case shall the amount of
   the bond be less than $250.00.” 5 Under this “court action” option, the
   notice further advised:
           If you file the claim and bond, the case will be referred promptly
           to the appropriate U.S. Attorney for the institution of judicial
           proceedings in Federal court to forfeit the seized property in
           accordance with 19 U.S.C. § 1608 and 19 C.F.R. § 162.47. You
           may then file a petition for relief with the Department of Justice
           pursuant to Title 28, Code of Federal Register, Part 9 (28
           C.F.R. Pt. 9). Failure to submit a bond with the claim will
           render the request for judicial proceedings incomplete, and
           therefore, defective. This means that the case will NOT be
           referred to the appropriate U.S. Attorney.




   of arms exports and imports); and 22 C.F.R. § 127.1 (violations for illegal exports from the
   United States).
           5
             As explained in the notice, if the claimant could not afford to post the bond, he
   should contact the Fines, Penalties & Forfeitures Officer so that CBP can make a
   determination of claimant’s financial ability to pay the bond. “If a determination of inability
   to pay is made, the cost of the bond may be waived in its entirety.” Serrano does not allege
   in his complaint either that he applied for the waiver of the bond or that he was
   unreasonably denied a waiver.




                                                 4
Case: 18-50977        Document: 00515566402             Page: 5      Date Filed: 09/16/2020

                                        No. 18-50977


           On October 22, 2015, Serrano responded to the notice by letter,
   demanding the immediate return of his truck or a hearing in court. Along with
   the letter, he sent a check for $3,804.99 to satisfy the bond requirement.
   According to Serrano’s bank records, CBP promptly deposited the check on
   or about October 30, 2015.
           On four separate occasions, Serrano called defendant Juan Espinoza,
   a paralegal at CBP and the primary point of contact identified in the notice of
   seizure, to inquire about the status of his case. During one of these calls,
   Espinoza told Serrano that his case was taking so long because he had
   requested to see a judge. Espinoza also informed Serrano that he would have
   to wait for his case to be referred to an available Assistant United States
   Attorney.
           On December 19, 2016, Serrano submitted a Freedom of Information
   Act request to CBP asking for information about the seizure and forfeiture of
   his truck. As of the date of the filing of the complaint, CBP had not
   responded. For 23 months, defendants failed to institute forfeiture
   proceedings and Serrano was deprived of his property without a hearing to
   challenge the seizure or the continued retention of his vehicle. 6
           On September 6, 2017, Serrano filed a complaint for return of
   property, compensatory damages, and class-wide injunctive and declaratory
   relief, naming as defendants the U.S. Customs and Border Protection (CBP),
   the United States, Kevin McAleenan 7 in his official capacity as the Acting
   Commissioner of CBP, Juan Espinoza in his individual capacity, and John



           6
             Serrano alleges that the truck was held at a CBP seizure lot. While seized, he
   continued to make monthly loan payments of $672.97, as well as insurance and registration
   payments for a truck that he could not drive. Serrano also spent thousands of dollars on
   rental cars.
           7
            On July 7, 2019, Mark A. Morgan was appointed to serve as Acting Commissioner
   of U.S. Customs and Border Protection. Under Federal Rule of Appellate Procedure 43(c),
   Acting Commissioner Morgan is automatically substituted as a party.




                                              5
Case: 18-50977      Document: 00515566402           Page: 6    Date Filed: 09/16/2020

                                     No. 18-50977


   Doe 1-X (unidentified responsible CBP agents). Serrano sought the return of
   his “truck and all its contents, his magazine, five bullets, and the $3,804.99
   that he posted as bond” under Federal Rule of Criminal Procedure 41(g),
   alleging that the seizure and continued retention of his property violated his
   Fourth and Fifth Amendment rights (Count I). Serrano also asserted an
   individual Bivens claim for damages against Espinoza and other unknown and
   unserved agents acting in their individual capacities for the violation of his
   Fourth (Count II) and Fifth (Count III) Amendment rights. Additionally,
   Serrano sought injunctive and declaratory relief on behalf of a putative class
   against CBP’s policy or practice of holding seized vehicles without providing
   a prompt, post-seizure forfeiture hearing, in violation of the class’s due-
   process rights (Count IV). Serrano simultaneously moved to certify a class
   consisting of “all U.S. Citizens whose vehicles are or will be seized by CBP
   for civil forfeiture and held without a post-seizure hearing.”
          The following month, on October 19, 2017, CBP returned Serrano’s
   truck. However, the remainder of Serrano’s property was not returned for
   several more months: Serrano filed a notice on February 26, 2018, notifying
   the court that his $3,804.99 in bond money had been returned and another
   notice on May 29, 2018, that his seized bullets and magazine were returned
   “without apology or explanation.” 8
          On December 13, 2017, defendants United States, CBP, and the CBP
   Commissioner (Class Defendants) moved to dismiss Serrano’s individual
   and class claims as moot and for failure to state a claim, arguing that the
   claims are moot because Serrano’s property was returned, and, in any event,
   due process does not require a post-seizure hearing. Class Defendants also
   filed a response in opposition to the motion to certify. The same day,
   Espinoza filed a Rule 12(b)(6) motion to dismiss Serrano’s Bivens claim,



          8
             Ultimately, Serrano was never charged with a crime and his property was
   returned prior to forfeiture proceedings.




                                          6
Case: 18-50977         Document: 00515566402               Page: 7       Date Filed: 09/16/2020

                                           No. 18-50977


   seeking dismissal because Serrano failed to allege a viable Bivens claim under
   existing law and contending that no Bivens claim is available in this new
   context. 9 See Fed. R. Civ. P. 12(b)(6). Alternatively, Espinoza argued that
   he is entitled to qualified immunity because he did not violate any clearly
   established constitutional right.
           Serrano conceded that the return of his property mooted his
   individual claim for return of property (Count I), but otherwise opposed both
   motions to dismiss.
           On July 23, 2018, the magistrate judge issued a report and
   recommendation. The magistrate judge concluded that Serrano’s remaining
   claims were not moot, but recommended dismissal because Serrano failed to
   state a claim upon which relief could be granted. Serrano filed written
   objections to the report and recommendation.
           On September 28, 2018, after de novo review of the report’s factual
   findings and legal conclusions, the district court overruled Serrano’s
   objections and adopted the magistrate judge’s recommendations based on
   reasons it provided in its order. The district court dismissed Serrano’s class-
   wide and individual claims under Federal Rule of Civil Procedure 12(b)(6)
   for failure to state a claim upon which relief could be granted. In dismissing
   Serrano’s class claims, the district court reasoned: “Because this Court finds
   a weighing of the Mathews factors indicates that due process does not require
   a prompt post-seizure, pre-forfeiture hearing, the Plaintiff has failed to state
   a claim for which relief can be granted.”
           Additionally, the district court dismissed Serrano’s Bivens claims.
   The district court concluded that both of Serrano’s claims (under the Fourth


           9
             The motion to dismiss was filed on behalf of defendant Juan Espinoza, but noted:
   “The John Doe defendants have not been identified by Plaintiff, nor have they been served.
   Because this motion raises threshold defenses relating to Plaintiff’s ability to state a Bivens
   claim against Defendant Juan Espinoza, it is likely that a ruling for Espinoza would also
   entitle the unidentified John Doe Defendants to a judgment in their favor.”




                                                 7
Case: 18-50977      Document: 00515566402            Page: 8   Date Filed: 09/16/2020

                                      No. 18-50977


   and Fifth Amendments) arise in a “new context” that is significantly
   different from any of the three Bivens claims the Supreme Court has
   recognized in the past. The district court further concluded that special
   factors counseled against expanding the Bivens remedy in this case. The
   district court explained that the remedial forfeiture scheme under the
   customs laws is analogous to the statutory schemes that the Supreme Court
   found preclusive of a judicially created Bivens remedy in Bush v. Lucas, 462
   U.S. 367 (1983), and Schweiker v. Chilicky, 487 U.S. 412 (1988).
          Serrano timely appealed. On appeal, Serrano contends that the district
   court erred in dismissing his complaint and should be reversed for three
   reasons: (1) he “properly stated a class claim that Defendants must provide
   prompt, post-seizure hearings when they take property for civil forfeiture”
   based on Mathews, 424 U.S. at 319; (2) he “properly stated a class claim that
   it is unconstitutional to condition a forfeiture hearing on the property owner
   posting a bond;” and (3) he has a cause of action for damages under Bivens,
   403 U.S. at 388, because his claims do not arise in a new context, nor are there
   factors counselling against allowing his damages claims to proceed.
                                          II.
          We review a district court’s dismissal under Federal Rule of Civil
   Procedure 12(b)(6) de novo, “accepting all well-pleaded facts as true and
   viewing those facts in the light most favorable to the plaintiff.” Stokes v.
   Gann, 498 F.3d 483, 484 (5th Cir. 2007). “To survive a motion to dismiss, a
   complaint must contain sufficient factual matter, accepted as true, ‘to state a
   claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662,
   678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).
   “A claim has facial plausibility when the plaintiff pleads factual content that
   allows the court to draw the reasonable inference that the defendant is liable
   for the misconduct alleged.” Id.
          While the factual allegations need not be detailed, they must be
   enough to raise a right to relief above the speculative level. Twombly, 550 U.S.




                                           8
Case: 18-50977      Document: 00515566402          Page: 9    Date Filed: 09/16/2020

                                    No. 18-50977


   at 555. “The court’s review is limited to the complaint, any documents
   attached to the complaint, and any documents attached to the motion to
   dismiss that are central to the claim and referenced by the complaint.” Lone
   Star Fund V (U.S.), L.P. v. Barclays Bank PLC, 594 F.3d 383, 387 (5th Cir.
   2010).
                                        III.
   Due Process Claims
            The main focus of Serrano’s due process challenge is to the
   Government’s continued retention of seized property without a prompt
   judicial hearing to determine whether the government can retain possession
   of the seized property pending judicial forfeiture proceedings. Because he
   claims the district court erred in concluding that CBP’s practices do not
   violate due process as a matter of law, Serrano maintains that the district
   court erred both in dismissing Count IV for failure to state a claim and
   denying as moot his motion for class certification. Contrary to the district
   court’s finding, Serrano argues that due process requires a prompt, post-
   seizure hearing as evidenced by a “long line of authority requiring prompt
   hearings to contest even temporary deprivations of property” and a proper
   weighing of the Mathews v. Eldridge due process factors.
            The Due Process Clause of the Fifth Amendment guarantees that
   “[n]o person shall be. . .deprived of life, liberty, or property, without due
   process of law.” U.S. Const. amend. V. “The essence of due process is
   the requirement that a person in jeopardy of serious loss (be given) notice of
   the case against him and opportunity to meet it.” Mathews, 424 U.S. at 348–
   49 (quoting Joint Anti-Fascist Comm. v. McGrath, 341 U.S. 123, 171–72
   (Frankfurter, J., concurring)). “[D]ue process is flexible and calls [only] for
   such procedural protections as the particular situation demands.” Morrissey
   v. Brewer, 408 U.S. 471, 481 (1972). As the Supreme Court explained in
   Mathews, in identifying the “specific dictates of due process,” courts must
   consider three factors: (1) “the private interest that will be affected by the




                                         9
Case: 18-50977        Document: 00515566402              Page: 10       Date Filed: 09/16/2020

                                          No. 18-50977


   official action;” (2) “the risk of an erroneous deprivation of such interest
   through the procedures used, and the probable value, if any, of additional or
   substitute procedural safeguards;” and (3) “the Government’s interest,
   including the function involved and the fiscal and administrative burdens that
   the additional or substitute procedural requirement would entail.” 10 424 U.S.
   at 335.
             The first factor we consider in the Mathews analysis is “the private
   interest that will be affected by the official action.” Id. “The deprivation of
   real or personal property involves substantial due process interests.”
   Krimstock v. Kelly, 306 F.3d 40, 61 (2d Cir. 2002) (Sotomayor, J.) (citing
   United States v. James Daniel Good Real Prop., 510 U.S. 43, 53–54 (1993)). 11
   An individual has an important interest in the possession of his or her motor
   vehicle, particularly because of its “use as a mode of transportation, and, for
   some, the means to earn a livelihood.” Id. Because the seizure of a vehicle
   implicates an important private interest, the main points of contention are
   with respect to the balancing of the second and third Mathews factors.
             Under the second Mathews factor, we consider “the risk of erroneous
   deprivation of such interest through the procedures used, and the probable



             10
             As the district court noted, Serrano’s asserted class claims argue that due process
   requires a prompt, post-seizure hearing in a court of law to determine whether the
   Government can retain possession of the seized property pending judicial forfeiture
   proceedings. Importantly, Serrano does not challenge the validity of the initial seizure nor
   does he allege that the administrative delays in referring his case to the United States
   Attorney in this instance violate due process. See United States v. Eight Thousand Eight
   Hundred and Fifty Dollars ($8,850) in U.S. Currency, 461 U.S. 555, 564 (1983) (applying the
   speedy trial balancing test identified in Barker v. Wingo, 407 U.S. 514 (1972), to determine
   whether the Government’s delay in filing a forfeiture action was reasonable). Accordingly,
   both parties’ arguments focus on the application of the Mathews factors.
             11
             Good involved the seizure of real property. Property that is capable of being
   moved and concealed involves different concerns from the forfeiture of real property. See
   510 U.S. at 52–53.




                                                10
Case: 18-50977        Document: 00515566402              Page: 11       Date Filed: 09/16/2020

                                          No. 18-50977


   value, if any, of additional or substitute procedural safeguards.” Mathews,
   424 U.S. at 335. Serrano disagrees with the district court’s finding that the
   federal scheme at issue affords multiple alternative remedial processes,
   lowering the risk of erroneous deprivation. To the contrary, Serrano asserts
   that CBP’s forfeiture procedures create a high risk of erroneous deprivation
   because none of the processes available afford property owners the protection
   of a neutral decision maker, as required by due process.
           The risk is minimal under the second Mathews factor when we
   consider the remedial procedures available that permit a claimant to contest
   the deprivation of his vehicle. Cf. United States v. One 1971 BMW 4-Door
   Sedan, 652 F.2d 817, 820 (9th Cir. 1981) (“The pervasive statutory
   scheme. . .evidences substantial concern on the part of Congress with respect
   to what process is due owners of vehicles seized under the narcotics laws and
   regulations. Great weight must be given to its judgment.” (citing Mathews,
   424 U.S. at 349)). Under the current customs laws, if the value of the seized
   property is below $500,000, CBP sends written notice to each party that has
   an interest in the claim or seized property. 12 19 U.S.C. § 1607; 19 C.F.R. §
   162.31. The notice informs the claimant of a number of available options to
   address the seized property, which include filing a petition for remission;
   filing an offer in compromise; abandoning the property; or requesting the
   matter be referred to the U.S. Attorney for institution of judicial forfeiture
   proceedings.
           A petition for remission offers an expedited administrative procedure
   to contest the forfeiture. See United States v. Von Neumann, 474 U.S. 242,
   250 (1986) (“Remission proceedings supply both the Government and the
   claimant a way to resolve a dispute informally rather than in judicial forfeiture
   proceedings.”). “The purpose of the remission statutes is to grant the


           12
             The notice identifies, among other things, the provisions of law alleged to have
   been violated, a description of the specific acts or omission alleged, and additional details
   about the seized property.




                                                11
Case: 18-50977           Document: 00515566402               Page: 12        Date Filed: 09/16/2020

                                             No. 18-50977


   executive the power to ameliorate the potential harshness of forfeitures.” In
   re Sixty Seven Thousand Four Hundred Seventy Dollars, 901 F.2d 1540, 1543
   (11th Cir. 1990).
           In the petition for remission, the claimant has an opportunity to
   explain why he believes he warrants relief from forfeiture. Notably, testimony
   may be taken in connection with a remission petition. 19 U.S.C. § 1618.
   Serrano’s notice of seizure states that if he is dissatisfied with the petition
   decision or at any point prior to the forfeiture of the property, he may request
   a referral to the U.S. Attorney for judicial action by filing a claim and cost
   bond. In the past, the statutory administrative remission procedure was a
   popular and effective tool for obtaining the return of property. See Von
   Neumann, 474 U.S. at 249 n.8 (In “90% of all seizures, the claimant files a
   petition for remission or mitigation,” and at least partial relief was granted in
   an estimated 75% of the petitions).
           Further, the fourth option, which Serrano selected, allows for an
   independent evaluation and determination by the U.S. Attorney regarding
   forfeiture proceedings. If the claimant elects this proceeding and properly
   files a claim and bond, 13 the notice states that the “case will be referred
   promptly to the appropriate U.S. Attorney for the institution of forfeiture
   proceedings.” 14 See 19 U.S.C. § 1603(b) (requiring a “customs officer to
   report promptly [a] seizure [made for violation of customs laws] . . . to the
   United States attorney for the district in which such violation has occurred,
   or in which such seizure was made”); see also 19 U.S.C. § 1604 (“It shall be
   the duty of the Attorney General of the United States immediately to inquire



           13
                Recall that the statute provides for a potential waiver of the bond in its entirety.
           14
              “Since October of 1978 the constitutional requirement of promptness has been
   incorporated into the Customs statutes.” United States v. One 1976 Mercedes 450 SLC, 667
   F.2d 1171, 1175 n.3 (5th Cir. Unit B 1982). The parties agree that the processing timeline
   provisions of the Civil Asset Forfeiture Reform Act of 2000 (CAFRA) are not applicable
   to the challenged forfeiture proceeding. See 18 U.S.C. § 983(i)(2)(A).]




                                                   12
Case: 18-50977         Document: 00515566402              Page: 13       Date Filed: 09/16/2020

                                           No. 18-50977


   into the facts of cases reported to him by customs officers and the laws
   applicable thereto, and if it appears probable . . . to cause the proper
   proceedings to be commenced and prosecuted, without delay, for the
   recovery of such fine, penalty, or forfeiture.”). Thus, referral may result in
   return of the property and any bond without further delay.
          Indeed, Serrano concedes that the forfeiture proceeding itself would
   provide the post-seizure hearing required by due process if it were held
   promptly. An unreasonably long retention without instituting a forfeiture
   proceeding can constitute a denial of due process. See, e.g., United States v.
   $23,407.69 in U.S. Currency, 715 F.2d 162, 165–66 (5th Cir. 1983). In the
   event there is a prolonged delay in initiating forfeiture proceedings, a
   claimant can challenge the reasonableness of the delay under Barker. See
   United States v. Eight Thousand Eight Hundred and Fifty Dollars ($8,850) in
   U.S. Currency, 461 U.S. 555, 564 (1983) (applying the four-factor balancing
   test of Barker, to determine whether the Government’s delay in filing a
   forfeiture action was reasonable); see also Shults v. Texas, 762 F.2d 449, 453
   (5th Cir. 1985) (considering $8,850 the “seminal case” addressing “whether
   a delay in a post-seizure hearing offended the Fifth Amendment right against
   deprivation of property without due process of law”).
          Importantly, as is evidenced in this case, the property owner may file
   a motion under Federal Rule of Criminal Procedure 41(g) for the return of
   seized property. 15 See United States v. Sims, 376 F.3d 705, 708 (7th Cir. 2004);




          15
               Federal Rule of Criminal Procedure 41(g), formerly Rule 41(e), provides:
                     A person aggrieved by an unlawful search and seizure of
                     property or by the deprivation of property may move for
                     the property’s return. The motion must be filed in the
                     district where the property was seized. The court must
                     receive evidence on any factual issue necessary to decide
                     the motion. If it grants the motion, the court must return
                     the property to the movant, but may impose reasonable




                                                13
Case: 18-50977     Document: 00515566402              Page: 14       Date Filed: 09/16/2020

                                       No. 18-50977


   cf. Krimstock, 306 F.3d at 52 n.12 (distinguishing forfeiture under the customs
   law and noting that under the customs law applicable in Von Neumann, the
   claimant could file a motion under Federal Rule of Criminal Procedure 41(g)
   “for return of the seized vehicle if he or she ‘believe[d] the initial seizure was
   improper’” (quoting Von Neumann, 474 U.S. at 244 n.3) (brackets in
   Krimstock)). Although a Rule 41(g) motion is generally available in the
   context of an ongoing criminal proceeding, the court can properly construe it
   as a civil complaint under the court’s general equity jurisdiction. See, e.g.,
   Bailey v. United States, 508 F.3d 736, 738 (5th Cir. 2007); United States v.
   Robinson, 434 F.3d 357, 361 (5th Cir. 2005); accord United States v. Craig, 694
   F.3d 509, 512 (3d Cir. 2012); United States v. Search of Music City Mktg., Inc.,
   212 F.3d 920, 923 (6th Cir. 2000); Floyd v. United States, 860 F.2d 999, 1002–
   03, 1006–07 (10th Cir. 1988). Thus, Rule 41(g) provides an additional avenue
   to challenge the seizure before a neutral decision maker and is “an action
   frequently taken to force the government agency to act expeditiously.”
   Muhammed v. Drug Enf’t Agency, Asset Forfeiture Unit, 92 F.3d 648, 651–52
   (8th Cir. 1996). Serrano argues that Rule 41(g) is insufficient to protect the
   interest of his purported class because it only allows the movant to challenge
   the legality of the underlying seizure, not the interim retention of the
   property pending judicial proceedings. But the availability of a prompt merits
   determination minimizes any need for an interim hearing.
          In assessing the risk of erroneous deprivation, we consider the
   agency’s pecuniary interest in the outcome of the forfeiture proceedings. As
   observed by the Supreme Court, greater procedural safeguards are “of
   particular importance . . . where the Government has a direct pecuniary
   interest in the outcome of the proceeding.” Good, 510 U.S. at 55–56. Serrano
   alleges that CBP retains forfeited property or its proceeds to fund its law-
   enforcement operations, giving the agency and its officers a direct financial


                 conditions to protect access to the property and its use in
                 later proceedings.




                                             14
Case: 18-50977       Document: 00515566402             Page: 15      Date Filed: 09/16/2020

                                        No. 18-50977


   stake in seizing and forfeiting property. However, taking these allegations as
   true, the option to elect judicial forfeiture proceedings and/or file a Rule
   41(g) motion in district court are existing safeguards to counter CBP’s
   alleged interest in forfeiture proceeds.
          Given the remedial processes available, the second Mathews factor
   weighs in favor of the Government.
          Finally, the third factor under Mathews requires a consideration of
   “the Government’s interest, including the function involved and the fiscal
   and administrative burdens that the additional or substitute procedural
   requirement would entail.” Mathews, 424 U.S. at 335. Serrano disagrees with
   the weight the district court attributed to the third factor, based on its
   conclusion that the Government has an important interest in enforcing
   customs laws and the potential administrative burden that providing prompt
   hearings would place on the Government.
          The third factor weighs in favor of the Government. We cannot ignore
   the context of the underlying seizure. The Government’s interest in
   preventing the unlawful exportation of munitions, drugs, and other
   contraband is significant. See, e.g., Hernandez v. Mesa, 140 S. Ct. 735, 746
   (2020) (“One of the ways in which the Executive protects this country is by
   attempting to control the movement of people and goods across the
   border.”); Lee v. Thornton, 538 F.2d 27, 31 (2d Cir. 1976) (“There is an
   extremely important government interest in policing the passage of persons
   and articles into the country across its borders.”). Further, Serrano’s
   property was subject to forfeiture because the agents believed that the truck
   was used in an attempt to illegally export munitions from the United States,
   in violation of federal law. 16 The Government’s retention protects its interest



          16
              There is no dispute that Serrano’s vehicle contained the magazine and bullets
   when he attempted to exit the United States and enter Mexico. Nor does Serrano dispute
   that the seizure was pursuant to a statutory grant of authority under the customs laws.




                                             15
Case: 18-50977        Document: 00515566402              Page: 16       Date Filed: 09/16/2020

                                          No. 18-50977


   in the seized vehicle. Additionally, a significant administrative burden would
   be placed on the Government if it was required to provide prompt post-
   seizure hearings in every vehicle seizure.
           Given the broad allegations in the complaint and our balancing of the
   Mathews factors, we conclude that Serrano has failed to state a claim for a
   procedural due process violation. As identified in the CBP’s seizure notice,
   a claimant is notified of the seizure and provided options for challenging the
   CBP’s action, both administratively and judicially. Serrano has not
   sufficiently alleged the constitutional inadequacy of the existing procedures,
   nor has he shown that the available processes are unavailable or patently
   inadequate.
           Moreover, our conclusion that the additional process Serrano seeks is
   not constitutionally required in this context is consistent with Von Neumann.
   There, the Supreme Court recognized that “implicit” in its “discussion of
   timeliness in $8,850 was the view that the forfeiture proceeding, without more,
   provides the postseizure hearing required by due process to protect
   [claimant’s] property interest in the car.” 474 U.S. at 249 (emphasis added).
   The parties dispute the relevance of Von Neumann. Compare Red Br. 22 (Von
   Neumann forecloses plaintiff’s argument) with Reply Br. 13 (“[A]s the
   district court correctly recognized, Von Neumann does not govern
   [Serrano’s] claim.”). We agree that Von Neumann is not dispositive of
   Serrano’s due process challenge; however, the Court’s reasoning is pertinent
   to our due process analysis.
           Von Neumann specifically notes that a claimant’s “right to a forfeiture
   proceeding meeting the Barker 17 test satisfies any due process right with



           17
             The Supreme Court in $8,850 and Von Neumann applied the Barker test to a due
   process challenge to the Government’s delay in instituting a civil forfeiture proceeding.
   Barker v. Wingo, 407 U.S. 514 (1972), which addressed a defendant’s right to a speedy trial,
   propounded a four-part test to be used as a guide “in balancing the interests of the claimant
   and the Government to assess whether the basic due process requirement of fairness has




                                                16
Case: 18-50977       Document: 00515566402              Page: 17       Date Filed: 09/16/2020

                                         No. 18-50977


   respect to the car and the money.” Von Neumann, 474 U.S. at 251; see also
   Gonzales v. Rivkind, 858 F.2d 657, 661–62 (11th Cir. 1988); LKQ Corp. v. U.S.
   Dep’t of Homeland Sec., 369 F. Supp. 3d 577, 589–90 (D. Del. 2019). And
   neither the Supreme Court nor the Fifth Circuit has held that the Due
   Process Clause requires an additional post-seizure, pre-forfeiture judicial
   hearing.
           Moreover, the cases Serrano cites do not dictate a different result
   under Mathews. Serrano primarily relies on the Second Circuit’s decision in
   Krimstock, 306 F.3d at 40, to support his position that a prompt, post-seizure
   hearing is constitutionally required while awaiting the forfeiture hearing. 18 In
   Krimstock, plaintiffs challenged the constitutionality of the seizure and
   retention of motor vehicles under the city’s Civil Administrative Code, a
   forfeiture statute that permitted, on the basis of a first offense, seizure of “a
   motor vehicle following an arrest for the state-law charge of driving while
   intoxicated. . .or any other crime for which the vehicle could serve as an
   instrumentality.” 306 F.3d at 44. Having identified special due process
   concerns and applying the three Mathews factors, the court in Krimstock
   concluded that the New York administrative code provisions at issue did not
   pass constitutional muster. Id. at 67.
           Krimstock does not constrain our balancing of the Mathews factors in
   this case. Of particular importance, Krimstock is limited to the specific New
   York City statute at issue, which is materially distinguishable from the




   been satisfied in a particular case.” $8,850, 461 U.S. at 565. Courts have expressed
   confusion about whether to analyze a due process challenge to a forfeiture procedure under
   Barker or Mathews. See, e.g., Ford Motor Credit Co. v. NYC Police Dep’t., 503 F.3d 186, 194
   (2d Cir. 2007). We agree with the parties that Mathews is more applicable here because the
   harm alleged is the lack of an interim hearing rather than delay preceding an ultimate
   hearing on the merits.
           18
             Unlike $8,850 and Von Neumann, Krimstock analyzed a forfeiture due process
   challenge under the Mathews factors.




                                               17
Case: 18-50977        Document: 00515566402              Page: 18       Date Filed: 09/16/2020

                                          No. 18-50977


   forfeiture scheme Serrano challenges. 19 “[D]ue process is flexible and calls
   for such procedural protections as the particular situation demands.”
   Morrissey, 408 U.S. at 481.
           Accordingly, Serrano’s complaint fails to state a claim upon which
   relief can be granted.
   Serrano also alleges that it is unconstitutional to condition a forfeiture
   hearing on the property owner posting a bond
           As a threshold matter, Serrano failed to object to the magistrate
   judge’s findings with regard to his class claims challenging the bond
   requirement to institute judicial forfeiture proceedings. Reviewing for clear
   error, the district court found none and adopted the magistrate judge’s report
   in full. [Id.] Because Serrano failed to object, our review is limited to plain




           19
              Applying the three Mathews factors, the court in Krimstock concluded that the
   New York administrative code provisions at issue did not pass constitutional muster
   because they failed to include a provision for a prompt post-seizure, prejudgment hearing
   before a neutral judicial or administrative officer to determine whether the city was likely
   to succeed on the merits of the forfeiture action and whether means short of retention of
   the vehicle could satisfy the city’s need to preserve it from destruction or sale during the
   pendency of proceedings. 306 F.3d 40 (2d Cir. 2002). In Ferrari v. County of Suffolk, a man
   had his vehicle seized in connection with his arrest for driving while intoxicated, pursuant
   to the county’s DWI seizure statute. 845 F.3d 46, 49, 59 n.18 (2d Cir. 2016). Our sister
   circuit held that a district court erred in concluding that Krimstock prevented a county or
   municipality from relying on public safety concerns as the basis for retention pendente lite,
   and that the Due Process Clause of the Fourteenth Amendment permitted the county, after
   making out a prima facie case that retention was necessary to protect its interests, to shift
   the burden of going forward onto the title owner to identify an alternative measure that
   satisfied the municipality’s interests. Id. The New York forfeiture statutes in Ferrari and
   Krimstock are materially distinguishable from the forfeiture scheme in the present case. The
   statute in Ferrari permitted forfeiture only when the vehicle was an instrumentality of a
   specifically enumerated, serious crime, and the driver involved had at least one prior
   conviction for such a crime. Id. at 49. The statute was “aimed specifically at repeat
   offenders of New York’s drunk driving laws,” and afforded owners a prompt, post-seizure
   hearing to determine if the county may retain the vehicle (unavailable with the statute at
   issue in Krimstock). Id. at 50.




                                                18
Case: 18-50977       Document: 00515566402             Page: 19      Date Filed: 09/16/2020

                                        No. 18-50977


   error. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1429 (5th Cir. 1996)
   (en banc), superseded by statute on other grounds, 28 U.S.C. § 636(b)(1).
           The district court did not plainly err in holding that Serrano failed to
   state a claim that the bond requirement violates due process. See Faldraga v.
   Carnes, 674 F. Supp. 845, 850 (S.D. Fla. 1987); see also Brown v. Dist. of
   Columbia, 115 F. Supp. 3d 56, 72 (D.D.C. 2015). Claimants who elect to
   judicially challenge the forfeiture are generally required to post a cost bond
   in the penal sum of $5,000 or 10 percent of the value of the claimed property,
   whichever is less, but in no case shall the amount of the bond be less than
   $250. 19 U.S.C. § 1608.
           The bond serves to “deter those claimants with frivolous claims” and
   “to cover the costs and expenses of the proceedings.” Arango v. U.S. Dep’t
   of the Treasury, 115 F.3d 922, 925 (11th Cir. 1997) (quotations omitted). “If
   the outcome of the judicial proceeding is in the claimant’s favor, the bond is
   returned.” Id. (citation omitted). Additionally, to ensure that the bond
   requirement does not deny indigent claimants an opportunity to contest the
   forfeiture in court, CBP provides by regulation that the bond requirement
   shall be waived “upon satisfactory proof of financial inability to post the
   bond.” 19 C.F.R. § 162.47(e). The notice of seizure explicitly advises the
   claimant that if he cannot afford to post the bond, he should contact the
   Fines, Penalties and Forfeitures Officer in order for CBP to determine
   claimant’s financial ability to pay: “If a determination of inability to pay is
   made, the cost of the bond may be waived in its entirety.” 20 Thus, the district
   court did not err in dismissing the claim.
           Because we affirm the district court’s dismissal under Rule 12(b)(6)
   of Serrano’s due process class claims for failure to state a claim, we also
   affirm the denial of his motion for class certification as moot.


           20
              Serrano has not requested such a waiver, nor does he contend that he was or is
   unable to afford the bond payment.




                                              19
Case: 18-50977     Document: 00515566402            Page: 20    Date Filed: 09/16/2020

                                     No. 18-50977


   Bivens Claim
          Serrano additionally argues that dismissal was inappropriate because
   he properly asserted an individual claim for damages under Bivens to
   vindicate his Fourth and Fifth Amendment rights.
          In Bivens, the Supreme Court “broke new ground by holding that a
   person claiming to be the victim of an unlawful arrest and search could bring
   a Fourth Amendment claim for damages against the responsible agents even
   though no federal statute authorized such a claim.” Hernandez, 140 S. Ct. at
   741 (citing Bivens, 403 U.S. at 388). This holding was issued at a time when,
   “as a routine matter,” the Court “would imply causes of action not explicit
   in the statutory text” on the assumption that courts could properly “provide
   such remedies as [were] necessary to make effective” the statute’s purpose.
   Ziglar v. Abbasi, 137 S. Ct. 1843, 1855 (2017) (quoting J.I. Case Co. v. Borak,
   377 U.S. 426, 433 (1964)). The Supreme Court has since adopted a more
   cautious approach, honoring separation-of-powers principles and stressing
   that whether a damages remedy should be created requires consideration of
   “a number of economic and governmental concerns.” Id. at 1856. Because of
   these considerations, Congress is “better position[ed]” than the judiciary
   “to consider if the public interest would be served by imposing a new
   substantive legal liability.” Id. at 1857 (quoting Schweiker, 487 U.S. at 426–
   427). “The Court has made clear that expanding the Bivens remedy is now a
   ‘disfavored’ judicial activity.” Id. (quoting Iqbal, 556 U.S. at 675).
          Assuming without deciding that a Bivens remedy is available in this
   context, Serrano’s complaint fails to state a claim. Serrano’s Bivens claims
   are premised on the theory that unnamed CBP officers and a CBP paralegal,
   Espinoza, violated his constitutional rights by seizing his truck and keeping it
   for 23 months without giving him an opportunity to contest the seizure in a
   post-seizure judicial hearing.
          At minimum, Serrano failed to plausibly allege that any individual
   federal defendant has violated clearly established law sufficient to overcome




                                          20
Case: 18-50977     Document: 00515566402            Page: 21   Date Filed: 09/16/2020

                                     No. 18-50977


   qualified immunity. Qualified immunity shields government officials from
   “liability for civil damages insofar as their conduct does not violate clearly
   established statutory or constitutional rights of which a reasonable person
   would have known.” Pearson v. Callahan, 555 U.S. 223, 231 (2009) (quoting
   Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). In order for an official to lose
   the protections of qualified immunity, “existing precedent must have placed
   the statutory or constitutional question beyond debate.” Ashcroft v. al-Kidd,
   563 U.S. 731, 741 (2011). The Supreme Court has held that “qualified
   immunity protects ‘all but the plainly incompetent or those who knowingly
   violate the law.’” Abbasi, 137 S. Ct. at 1867 (quoting Malley v. Briggs, 475 U.S.
   335, 341 (1986)). “[I]f a reasonable officer might not have known for certain
   that the conduct was unlawful—then the officer is immune from liability.”
   Id.
          Espinoza is entitled to qualified immunity. Serrano fails to set forth
   any facts specifically identifying what Espinoza or any unnamed Customs
   officers did to violate his rights. Instead, Serrano admits that the defendants
   acted within their authority: Serrano “alleges that the government followed
   the relevant statutes but that the statutes themselves violate the
   Constitution.” In other words, Serrano concedes that the individual
   defendants were following the relevant statutes governing the seizure of his
   truck. Even if we assume that the Constitution required CBP’s employees to
   follow additional or more expedited procedures, there is no existing
   precedent clearly establishing as much, and thus, the individual defendants
   are entitled to qualified immunity. See Kelm v. Hyatt, 44 F.3d 415, 421 (6th
   Cir. 1995); CHS Indus., LLC v. U.S. Customs & Border Prot., 653 F. Supp. 2d
   50, 57 (D.D.C. 2009).
                                         IV.
          For these reasons, we AFFIRM the judgment of the district court.




                                          21